MEMORANDUM OPINION
                                        No. 04-11-00860-CR

                                         Laquida A. SAULS,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. NM122124
                              Honorable Philip Kazen, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 22, 2012

DISMISSED

           On November 23, 2011, appellant filed a notice of appeal in this appellate cause number.

However, because it appeared the underlying case against appellant in trial cause number

NM122124 was dismissed; on January 11, 2012, this court ordered appellant to show cause in
                                                                             04-11-00860-CR


writing why this appeal should not be dismissed. Appellant did not respond. Therefore, this

appeal is dismissed.

                                                 PER CURIAM

Do not publish




                                           -2-